DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Ellsworth on August 3, 2022.
The application has been amended as follows: 
Claim 14. An air treatment apparatus for an operator environment of an agricultural vehicle comprising: 
an HVAC system comprising: 
an inlet plenum; 
a blower; and 
an outlet to the operator environment, 
an air filtration system comprising: 
at least one external inlet; 
a first filtration device comprising a first coarser level of filtration located 
between the at least one external inlet and the HVAC inlet plenum; 
a second filtration device having a second finer level of filtration located 
between the at least one external inlet and the HVAC inlet plenum;
an air filtration system blower connected to the HVAC inlet plenum;
a valve mechanism configured to selectively connect either the first 
filtration device to the HVAC inlet plenum or the second filtration device to the HVAC inlet plenum; 
a bypass permanently connected at a first end downstream of the valve 
mechanism and at a second end adjacent the second filtration device and the valve mechanism, and configured such that when the first filtration device is connected with 
the HVAC system inlet plenum, a portion of air flow from the first filtration device downstream of the valve mechanism is recirculated through the bypass to purge the second filtration device; and 
    wherein [[a]] the first end of the bypass is connected to the air filtration blower.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not provide a reasonable combination to teach a bypass configured such that when a first filtration device is connected with an HVAC system inlet plenum, a portion of air flow from the first filtration device downstream of a valve mechanism is recirculated through the bypass to purge a second filtration device in combination with a valve mechanism being located between an air filtration blower and the HVAC inlet plenum. Additionally, the prior art of record does not disclose a bypass in an air filtration system wherein a first end of the bypass if connected to an air filtration blower. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See PTO-892 Notice of References cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571)272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762